ORDER
PER CURIAM.
Appellant, Mark Hubbard (“Appellant”), appeals from the judgment of the Circuit Court of St. Louis County convicting him of first degree murder, section 565.020.0, first degree assault, section 565.050, and two counts of armed criminal action, section 571.015, after a bench trial. Appellant was sentenced to life without the possibility of parole for the murder charge and three life sentences on the remaining charges. All sentences were to run concurrently. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.